Citation Nr: 1342521	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-17 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1961 to January 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO reduced the Veteran's 40 percent disability rating for his lumbar spine disability to 10 percent, effective July 1, 2008.  In a February 2010 rating decision, the RO increased the Veteran's disability rating from 10 to 20 percent, effective July 1, 2008.  In an October 2012 rating decision, the Board restored the Veteran's 40 percent disability rating, effective April 2004.  

The Board remanded this matter in October 2012 for further development.  Review of the record indicates substantial compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the period on appeal, the Veteran's service-connected low back disability was not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine, and separately ratable neurological symptoms or incapacitating episodes were not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237, 5243 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via a letter sent to the Veteran in August 2007.

The duty to assist has also been satisfied.  VA has obtained the Veteran's VA medical records and private treatment records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examinations in August 2007, February 2010, February 2011, and December 2012.  The VA examinations are sufficient, as the examiners considered the Veteran's statements and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3. 

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

III.  Rating Criteria 

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned evaluation.  The Veteran's lumbar spine disability is currently evaluated as 40 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Code 5237, pertaining to lumbosacral strain.  Lumbosacral strain can be evaluated under the General Formula for Diseases and Injuries of the Spine or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease:  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assignable for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a .

For VA compensation purposes, unfavorable ankylosis is "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  General Rating Formula for Diseases and Injuries of the Spine, Note 5.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

During an August 2007 VA examination, the Veteran reported that he experienced aching and nagging-like pain in his thoracolumbar spine and associated numbness in his bilateral feet.  The Veteran did not have any prescribed bed rest or incapacitation in the last 12 months.  The Veteran did not report radiating pain, weakness, or bladder or bowel dysfunction.  The Veteran reported that he felt pain on the top of hips and that it feels like he pulled a muscle.  The Veteran's gait was normal and he did not have lumbar lordosis.  Straight leg raising tests were normal and the Veteran was able to walk on his toes, on his heels, and on heel-to-toe.  Forward flexion was to 85 degrees; extension to 25 degrees; right and left lateral flexion to 25 degrees; and right and left lateral rotation was to 30 degrees.  X-rays of the lumbar spine showed sacralization of L5 and an otherwise normal lumbar spine.  There were no changes since an October 2004 x-ray.  The examiner diagnosed the Veteran with lumbar degenerative disc disease without objective findings of radiculopathy.  

A December 2008 opinion from the Veteran's private chiropractor opines that the Veteran's lumbosacral spine flexibility has diminished because of in-service injuries to his back, a recent motor vehicle accident, the natural aging process and the Veteran's active physical lifestyle.  The chiropractor noted that the Veteran's physical condition has changed to include a guarded gait, a shuffling movement, an antalgic position of the Veteran's upper torso being flexed 5-10 degrees and limitation in the Veteran's overall mobility.  Flexion was to 5 degrees; extension to 9 degrees; right lateral flexion to 7 degrees and left lateral flexion to 4 degrees.  The Veteran's chiropractor indicated that degenerative changes typically do not improve other than with surgical intervention.  

In May 2009, there were no acute changes noted in an x-ray of the Veteran's low back.  A June 2009 MRI of the Veteran's lumbar spine showed degenerative changes at all five lumbar discs and mid-to-lower facet joints with resultant mild spinal canal stenosis at L3-4 and L4-5.  No substantial focal disc protrusion or foraminal stenosis was noted.  

In June 2009, the Veteran reported that he was experiencing a recurrence of his back pain with radiation down the back of both his legs.  The examiner indicated that the Veteran had signs of sensory peripheral neuropathy in his bilateral lower extremities.  The Veteran also reported numbness in his bilateral feet.  An EMG of the Veteran's legs conducted in June 2009 was normal without evidence of significant large fiber polyneuropathy, lumbar radiculopathy or myopathy.  

During a February 2010 VA examination, the Veteran reported that he did not have any doctor-prescribed bed rest or incapacitation in the last 12 months due to his lumbar spine condition.  The Veteran indicated that he was generally independent in his activities and daily living, but that he needs help putting his shoes, socks and coat on because his mobility is limited.  The Veteran reported that he underwent a spinal fusion in 1966 after he was told that his knee pain was caused by a congenital abnormality in his back.  The Veteran stated that his pain and limited mobility have slowly increased to the point of constant pain across his lower back.  The Veteran reported that his pain flares with any prolonged activity, but denied any weakness or lack of endurance.  The Veteran complained of stiffness, loss of range of motion, numbness and tingling in the bilateral feet and toes.  

Flexion was to 40 degrees, limited by loss of balance; extension to 10 degrees, limited by discomfort and loss of balance; right and left lateral flexions to 20 degrees, limited by stiffness and balance; and right and left lateral rotation to 20 degrees, limited by discomfort and tightness.  Straight leg raises were negative bilaterally.  The Veteran was unable to toe-walk or heel-walk due to balance problems.  The Veteran was able to heel-to-toe walk with minimal assistance.  Cogwheeling was noted in the upper extremities with passive range of motion, which the examiner indicated was consistent with the Veteran's diagnosis of Parkinson's disease.  

A lumbar spine x-ray showed sacralization of L5 with partial fusion of the L5-S1 disc space.  Degenerative changes were noted in the superior margin of the right sacroiliac joint space.  Degenerative facet changes were noted posteriorly from L4 through S1.  There was a mild narrowing of the L2-3 disc space and significant degenerative changes a the lumbosacral junction at L2-3.  No other significant changes were noted.  

The examiner diagnosed the Veteran with degenerative disk disease of the lumbosacral spine with no evidence of lumbar radiculopathy.  No discomfort, difficulty or additional limitations with range of motion testing, effusion, edema, erythema, tenderness, palpable deformities or instability was found.  The examiner indicated that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  The examiner noted that the Veteran's functional capacity and range of motion were significantly limited by the Veteran's Parkinson's disease and balance problems.  The examiner indicated that these issues were unrelated to the Veteran's lumbar spine degenerative disk disease.  

During a February 2011 VA examination, the Veteran reported that he had pain in his lower back and hips and constant burning and stinging in both feet. The Veteran reported no bladder or bowel dysfunction and no flare-ups.  The examiner indicated that the Veteran's gait was shuffling due to his Parkinson's disease.  No muscle atrophy, hypertrophy or loss of muscle tone was noted.  The examiner indicated that strength testing to gravity and resistance was decreased in bilateral upper extremities, most likely due to cervical spine degenerative disc disease.  The examiner indicated that Parkinson's disease and the Veteran's stroke are not excluded as etiology.  The Veteran was unable to demonstrate heel walk, to walk, and heel to toe due to Parkinson's disease.  Straight leg raising test was negative bilaterally.  

Forward flexion was to 85 degrees while sitting and to 35 degrees while standing; extension to 10 degrees; right and left lateral flexion to 12 degrees and right and left lateral rotation was to 20 degrees.  The examiner noted that all range of motion was with discomfort and stiffness, partially due to Parkinson's disease.  The Veteran had tenderness to palpation over his lower back.  No painful motion, tenderness, heat, spasms, edema, abnormal movements, fatigability, lack of endurance, weakness, instability, or pertinent abnormal weight bearing was noted.  No los off function with repetitive motion or guarding was noted.  The examiner diagnosed the Veteran with lumbar spine sacralization with subsequent degenerative disc disease with degenerative joint disease at L4-L5 and at L5-S1.  There were no objective findings of bilateral lower extremity radiculopathy.  

The examiner indicated that an MRI did not indicate nerve root concerns and a June 2009 EMG was negative for radiculopathy.  The examiner found that the Veteran's clinical presentation and objective findings on physical examination did not support bilateral lower extremity radiculopathy.  

Private treatment records dated June 2011 indicate that the Veteran had a lumbar CT scan.  Dr. C. M. noted that the CT scan showed multilevel lumbar spinal stenosis due to facet hypertrophy and one herniated nucleus pulposus above the Veteran's fusion at L5-S1.  The examiner noted some radicular pain, but indicated that the Veteran had more localized foot pain.  

During a December 2012 VA spine examination, the Veteran reported that he had a spinal fusion from S1 to S2 in March 1963 and now has constant pain running down into his bilateral buttocks.  The Veteran also reported intermittent pain running down his bilateral legs, but indicated that the pain was worse on the right side.  

Physical examination revealed a slight forward stoop, shuffling gait and the Veteran was unable to do heel, toe, and tandem walking.  The examiner indicated that these symptoms were due to the Veteran's Parkinson's disease and unrelated to his service-connected low back disability.  Range of motion testing revealed forward flexion to 30 degrees with pain, extension to 5 degrees with pain, right lateral flexion to 10 degrees with pain, left lateral flexion to 15 degrees with pain, right rotation to 15 degrees, and left rotation to 10 degrees with pain.  The Veteran was unable to perform repetitive-use testing due to fatigability.  The examiner indicated that the Veteran suffered functional loss or impairment, based on the following contributing factors:  less movement than normal, excess fatigability, and pain on movement.  The examiner indicated that the Veteran had localized tenderness in the paralumbar muscles.  No guarding or muscle spasm of the thoracolumbar spine was noted.  The Veteran had a negative straight leg raise test.  

The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine and noted physical labor would not be possible  .  The examiner noted no objective evidence of radiculopathy, unfavorable ankylosis of the entire thoracolumbar spine, or neurologic manifestations of the Veteran's lumbar spine disability.  

Based on the evidence of record, the Board finds that a rating in excess of 40 percent for the Veteran's low back disability is not warranted at any point during the period on appeal.  Although the Veteran's thoracolumbar spine forward flexion has been limited throughout the period on appeal, there is no evidence of ankylosis of the spine.  The Veteran has consistently been able to move his spine throughout the period on appeal.  Since a rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, and the record does not indicate there was any ankylosis of the spine, a rating of 50 percent is not warranted under the General Rating Formula of Diagnostic Code 5237.  

The Board has considered whether the Veteran's degenerative disc disease of the lumbar spine warrants a separate compensable evaluation for any associated neurological disorders.  The Veteran has competently reported that he has radiating pain into his lower extremities.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the August 2007, February 2010, February 2011 and December 2012 examiners found that the Veteran's straight leg raise test was negative for radiculopathy.  The December 2012 examiner noted that he did not find objective evidence of any associated neurological disorders.  The February 2011 VA examiner also noted that while the Veteran had a shuffling gait, it was due to the Veteran's Parkinson's disease.  In addition, there is no evidence of record and the Veteran has denied that he has ever experienced bowel or bladder impairment secondary to his service-connected back disability.  Therefore, additional separate ratings for neurologic manifestations of the Veteran's lumbar spine disability are not warranted.  38 C.F.R. § 4.71a , General Rating Formula.

The Board has also considered rating the Veteran's back disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, during the August 2007, February 2010 and December 2012 VA examinations, the Veteran reported that he did not have doctor-prescribed bed rest or incapacitating episodes during the last 12 months.  In addition, the evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during the period on appeal.

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The February 2010 VA examiner noted that the Veteran's functional capacity and range of motion were significantly limited by the Veteran's Parkinson's disease and related balance problems.  The examiner noted that these issues were unrelated to the Veteran's lumbar spine degenerative disc disease.  The December 2012 VA examiner noted that the Veteran was unable to perform repetitive-use testing due to fatigability.  The examiner also indicated that the Veteran suffered functional loss based on less movement than normal, excess fatigability, and pain on movement.  However, the Veteran has consistently been able to move his spine throughout the period on appeal.  Therefore, the evidence does not indicate that the Veteran experiences functional loss of the low back more nearly approximating unfavorable ankylosis of the entire thoracolumbar spine, which is the criterion for the next higher 50 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. §4.71a; DeLuca at 206-07.

IV.  Other Considerations 

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's lumbar spine disability (mainly pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (1995).  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, there is no evidence of unemployability due to the Veteran's service-connected low back disability.  Further consideration of TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


